Title: From Thomas Jefferson to James Madison, 16 September 1821
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Sep. 16. 21
I have no doubt you have occasionally been led to reflect on the character of the duty imposed by Congress on the importation of books. some few years ago, when the tariff was before Congress, I engaged some of our members of Congress to endeavor to get the duty repealed, and wrote on the subject to some other acquaintances in Congress, and pressingly to the Secretary of the treasury. the effort was made by some members with zeal and earnestness, but it failed. the Northern colleges are now proposing to make a combined effort for that purpose, as you will see by the inclosed extract of a letter from mr Ticknor, asking the cooperation of the Southern and Western institutions, and of our university particularly. mr Ticknor goes so ably into all the considerations justifying this step, that nothing need be added here, and especially to you: and we have only to answer his questions, Whether we think with them on the subject of the tax? what should be the extent of relaxation solicited? what mode of proceeding we think best? and whether we will cooperate in our visitatorial character? I must earnestly request your thoughts on these questions, fearful of answering them unadvisedly, and on my own opinions alone.I think that another measure, auxiliary to that of petitioning might be employed with great effect. that is for the several institutions, in their corporate capacities, to address letters to their representatives in both houses of Congress, recommending the proposition to their advocation. such a recommendation would certainly be respected, and might excite to activity those who might otherwise be indifferent and inactive. and in this way a great vote, perhaps a majority might be obtained. there is a consideration going to the injustices of the tax which might be added to those noticed by mr Ticknor. books constitute capital. a library book lasts as long as a house, for hundreds of years. it is not then an article of mere consumption, but fairly of capital, and often in the case of professional men, setting out in life, it is their only capital. now there is no other form of capital which is first taxed 18. per cent on the gross, and the proprietor then left to pay the same taxes in detail with others whose capital has paid no tax on the gross. nor is there a description of men less proper to be singled out for extra taxation. mr Ticknor, you observe asks a prompt answer; and I must ask it from you for the additional reason that within about a week I set out for Bedford to remain there till the approach of winter. be so good as to return me also the inclosed extract and to be assured of my constant & affectionate friendship.Th: Jefferson